Filed 8/23/22 Mejia v. San Francisco Assessor Recorder CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 JOSE MEJIA,
           Plaintiff and Appellant,
                                                                        A164132
 v.
 SAN FRANCISCO ASSESSOR                                                 (San Francisco City & County
 RECORDER,                                                              Super. Ct. No. CPF-21-517388)
           Defendant and Respondent.

         After petitioner Jose Mejia defaulted on a loan secured by a deed of
trust on real property on Meda Avenue in San Francisco, the property was
sold at a trustee’s sale. Mejia later submitted a form to the San Francisco
Assessor Recorder purporting to transfer his lender’s interest in the property
to himself. The trial court denied Mejia’s petition for a writ of administrative
mandamus directing the recorder’s office to accept the form for filing, and
Mejia appeals in propria persona. We affirm.
                                                  BACKGROUND
         In 2013, petitioner Jose Mejia and his wife Cindy Mejia mortgaged real
property on Meda Avenue in San Francisco, borrowing $326,700 from
JPMorgan Chase Bank, NA (Chase). Two additional loans were later secured
by the Meda Avenue property, including a $106,000 loan made by Bank of
America, N.A., secured by a deed of trust recorded on May 19, 2016.


                                                               1
      On January 22, 2019, a notice of default was recorded on the Meda
Avenue property because the $106,000 loan was in default.
      On April 25, a notice of trustee sale was recorded, and on May 23, the
property was sold at a trustee sale. On June 12, a trustee’s deed was
recorded indicating that Paper Atlas had acquired the property and the
unpaid debt on loans secured by the property.
      On September 12, Mejia submitted a “Change of Ownership Statement”
on Form BOE-502 to the San Francisco Assessor Recorder’s Office requesting
a transfer to “Jose Mejia sole owner, correction due to slander of title by
Paper Atlas.”
      On April 17, 2020, a deed of reconveyance was recorded acknowledging
the payment of the Chase mortgage and indicating Chase no longer held a
security interest in the property.
      On January 19, 2021, Mejia attempted to record a grant deed with the
San Francisco Assessor Recorder’s Office seeking to transfer JP Morgan
Chase’s interest in the property to himself. That recording was rejected
because the legal description of the property, the grantor’s signature, and
notarization of the grantor’s signature were all missing.
      On March 4, Mejia filed a petition for writ of administrative mandamus
in San Francisco Superior Court, and on August 28, an amended petition.
The petition sought a writ of mandate, pursuant to Code of Civil Procedure
1094.5, directing the recorder’s office to “accept and file” a “Change of
Ownership Statement” on Form BOE-502, attached as an exhibit to the
petition. The form, dated March 3, purported to transfer Chase’s interest in
the property to Mejia. Under “Type of Transfer,” the box “Other” was
checked, followed by the text “Trustee has been paid.”



                                        2
      On November 12, the trial court sustained the San Francisco Assessor
Recorder’s demurrer to the amended petition:
      “Respondent San Francisco Assessor Recorder’s demurrer to petitioner
Jose Mejia’s ‘ammended [sic] petition for writ of adminisdtrative [sic]
mandamus’ is sustained on each of its three grounds. First, the petition is
unverified and thus procedurally defective. Second, a writ of administrative
mandamus addresses a ‘final administrative order or decision made as a
result of a proceeding in which by law’ a hearing is held, evidence taken and
facts determined. ([Code Civ. Proc., §] 1094.5[, subd.] (a).) The filing and
recording of title documents is not such an order or decision, so the petition
fails to state a cognizable claim. Third, petitioner fails to plead that he had
an ownership interest in 48 Meda Avenue, San Francisco, when the Chase
loan secured by that property was paid off. The petition thus again fails to
state a claim. Respondent points out that petitioner has a pending federal
suit against Chase in the Northern District of California that regards
48 Meda: No. 21-CV-01351-HSG. I thus exercise my inherent power to stay
petitioner’s writ proceeding in this court pending resolution of the federal
suit.[1] (OTO, L.L.C. v. Kho (2019) 8 Cal.5th 111, 141.)”
      Mejia filed a notice of appeal.
                                 DISCUSSION
      Mejia has chosen to represent himself on appeal, as is his right. In
doing so, however, he is still held to the same standard as an attorney. (See

      1  Mejia filed a diversity action in federal court alleging breach of
contract and negligence claims against Chase arising from the financing and
sale of the property. The district court dismissed the action for failure to
state a claim and the Ninth Circuit Court of Appeals affirmed. (See Mejia v.
JPMorgan Chase Bank, N.A. (9th Cir. Apr. 19, 2022, No. 21-16550) 2022 WL
1154762 [nonpub. opn.].)

                                        3
Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984–985; Nelson v. Gaunt (1981)
125 Cal.App.3d 623, 638–639; Taylor v. Bell (1971) 21 Cal.App.3d 1002,
1009.) Self-representation is not a ground for lenient treatment, and “as is
the case with attorneys, pro. per. litigants must follow correct rules of
procedure.” (Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1247.) In sum,
Mejia “ ‘is entitled . . . [to] no greater consideration than other litigants and
attorneys [citations], [but] is held to the same restrictive rules of procedure as
an attorney [citation].’ ” (County of Orange v. Smith (2005) 132 Cal.App.4th
1434, 1444.)
      In addition, as an appellant it is Mejia’s “responsibility to affirmatively
demonstrate error,” and he must show such error “by citation to the record
and any supporting authority. In other words, review is limited to issues
which have been adequately raised and briefed.” (Lewis v. County of
Sacramento (2001) 93 Cal.App.4th 107, 116; see Eisenberg et al., Cal.
Practice Guide: Civil Appeals and Writs (The Rutter Group 2021) ¶ 8:17.1
[“When appellant asserts a point but fails to support it with reasoned
argument and citations to authority, the court may treat it as waived and
pass it without consideration”].) Specifically, “Each brief must: [¶] . . . State
each point under a separate heading or subheading summarizing the point,
and support each point by argument and, if possible, by citation of authority.”
(Cal Rules of Court, rule 8.204(a)(1)(B).) And “[a]n appellant’s opening brief
must: [¶] . . . (C) Provide a summary of the significant facts limited to
matters in the record.” (Cal Rules of Court, rule 8.204(a)(2)(C).)
      Mejia has filed a 9-page opening brief, including a cover page, a table of
contents, and a two-page proof of service. The remaining five pages consist of
a very brief statement of the case, a three page “Table of Authorities,” setting



                                         4
forth in full certain sections of the Code of Civil Procedure, as well as part of
the instructions for form BOE-502, and the following:
      “STATEMENT OF FACTS
      “Chase Bank issued the Petitioner an Instrument of Title (Gov Code
27381)(Gov Code 27279) after having satisfied his mortgage loan.
      “San Francisco Assessor Recorder accepted and recorded the Title
Instrument. (IAA9)
      “As required by the State of California, Petitioner submitted form BOE-
502, Pertinent under Instructions for Part 1 letter I, to the San Francisco
Assessor Recorder. (IAA30)
      “CONCLUSION
      “Petitioner submits to the Appellate Court the call for the San
Francisco Assessor Recorder as recipient to a Writ of Mandate to accept for
filing form BOE-502 which would complete the recordation of the transfer of
beneficial interest from the Trustee(Chase) to the Trustor(Jose Mejia).”
      Under the principles set forth above, Mejia’s opening brief is
inadequate. To begin with, it does not provide a summary of the significant
facts. For example, it does not even mention the Bank of America loan on the
property, the default on that loan, the 2019 trustee’s sale, or the 2020 deed of
reconveyance—creating the misleading impression that Mejia is requesting
that the recorder’s office perform a ministerial duty rather than attempting
to recover title to the property after losing it in foreclosure. Furthermore, as
noted, the trial court sustained the demurrer on three separate grounds: that
the petition was unverified and thus procedurally defective; that a writ of
administrative mandamus cannot address filing and recording of title
documents because no hearing was held, evidence taken, or facts determined
under Code of Civil Procedure 1094.5; and that he failed to plead that he had

                                        5
any ownership interest in the property at the time the Chase loan was paid
off. Mejia’s brief does not even describe any of these grounds for the trial
court’s decision, much less offer any argument or citation to authority
showing why the trial court’s reliance on them was in error. In short, Mejia
has failed to adequately brief the issues, and he has not carried his burden to
affirmatively demonstrate error.
                                DISPOSITION
      The judgment is affirmed.




                                        6
                                           _________________________
                                           Richman, Acting P. J.


We concur:


_________________________
Miller, J.


_________________________
Mayfield, J. *




Mejia v. San Francisco Assessor Recorder (A164132)

      *Superior Court of Mendocino County, Judge Cindee Mayfield, sitting as
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                       7